Citation Nr: 0823391	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury, to include arthritis.

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).

These claims were remanded by the Board for further 
evidentiary development in September 2007.  These claims are 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The veteran had a right hip contusion in service, but 
arthritis of the right hip was not manifest to any degree 
within one year after discharge from service, and any current 
right hip disability is not attributable to any event, injury 
or disease during service.

2.  The veteran has subjective symptoms of occasional right 
shin numbness, but the competent and probative evidence of 
record does not show that the veteran has a disability of the 
right leg.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
residuals of a right hip injury are not met, and arthritis of 
the right hip may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
 
2.  A claimed right leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  If a chronic disorder such as arthritis 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that while § 1154(b) relaxes the evidentiary burden for 
a combat veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that the combat veteran's disease or injury is 
automatically service-connected.  The veteran must still 
provide competent evidence of a relationship between an 
injury in service and a current disability.

Factual Background and Analysis

In this case, the veteran contends that the right side of his 
body was damaged during service in Korea.  Specifically, the 
veteran indicates that his right knee, leg, and hip were 
damaged in July 1953 when a "mortar blast . . . flung me 10 
feet into another bomb crater."  Notice of Disagreement 
received in February 2004.  The Board notes that the veteran 
details some of the circumstances and the extent of his 
injuries in letters written to his wife dated July 1953.  The 
Board observes that the veteran was awarded the Combat 
Infantryman Badge (CIB) and that he is a Purple Heart 
recipient for wounds received as a result of action with 
enemy forces on July 8, 1953.  Specifically, the veteran 
sustained a right hip and knee contusion.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).

Service treatment records (STRs) associated with the claims 
file show that the veteran was afforded a physical 
examination in November 1954 prior to discharge from service.  
The physical examination was normal and no right hip or leg 
disabilities were noted at that time.

The first pertinent post-service treatment record is dated 
January 1971.  In a medical history report obtained at the 
request of E. Swift, M.D., the veteran indicated that he had 
occasional pains or cramps in the lower extremities for the 
past two to three years.  The veteran noted that he 
experienced pain when walking or exercising.  Dr. Swift noted 
that the veteran was treated for phlebitis one year prior to 
this examination, and that his phlebitis was "cured."  In 
February 1996, the veteran sought private care at that time 
for right hip and knee "aches."

The veteran presented to VA in March 2004 for the purpose of 
establishing care.  The veteran indicated that he sustained 
injuries to his right hip and knee in service as a result of 
an artillery attack while stationed in Korea.  A review of 
systems found the veteran to have right knee pain.  According 
to the veteran, he altered the manner in which he walked to 
alleviate his right knee pain; however, this altered gait 
allegedly caused right hip pain.  No formal diagnosis was 
rendered with respect to the veteran's right hip.  No 
references to a right leg disability were contained in the 
treatment report.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in May 2005.  The examiner reviewed the veteran's 
claims file at that time.  The veteran reported having an in-
service right knee injury, and stated that he also fell on 
his right hip.  He allegedly had right hip pain and 
occasional numbness in the right shin since this incident.  
Upon physical examination, the examiner observed that the 
veteran walked with a limp on the right leg.  No evidence of 
pain on palpitation of the inguinal or trochanteric areas of 
the right hip was noted.  X-rays of the right hip showed 
minimal osteoarthritis.  The impression was degenerative 
joint disease of the right knee and osteoarthritis of the 
right hip.  

In a May 2005 VA progress note, the veteran reported chronic 
problems with his right hip and knee.  Otherwise, the veteran 
indicated that he felt relatively well and had no new 
specific concerns.  Upon physical examination, the examiner 
observed some evidence of tenderness of the right hip.  X-
rays taken at that time showed mild degenerative joint 
disease (DJD).

Associated with the veteran's claims file are supporting 
statements dated November 2007 from M.R., the veteran's 
friend, and C.B., a clergywoman.  Both statements discussed 
the veteran's inability to walk without pain.


The veteran was afforded another VA C&P examination in March 
2008.  The examiner reviewed the veteran's claims file at 
that time.  The veteran reported right hip and knee pain 
since his in-service injury in Korea.  Upon physical 
examination, the examiner observed tenderness to palpitation 
of the inguinal and trochanteric areas of right hip and that 
the veteran walked with a limp on the right leg.  The veteran 
had diminished range of motion of the right hip.  The 
examiner reviewed the previous x-rays taken in 2004-05 and 
opined that:

It is my opinion that it is at least as 
likely as not that the veteran's hip 
condition is unrelated to the service-
connected knee condition.  The hip 
joint is a freely movable [sic] joint.  
It can move in all directions and hence 
is not subjected to the torsionall 
[sic] stresses of abnormal gait to 
which the knee is subjected being a 
hinged joint.  It is my opinion that 
the veteran's complaints regarding the 
hip joint condition are age related.

The Board notes that no references to a right leg disability 
were contained in the treatment report.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a right hip disability.  The Board 
acknowledges that the veteran was treated in service for a 
right hip contusion in service in July 1953 following combat 
with the enemy.  However, the veteran's separation 
examination in November 1954 was normal, with no right hip 
disabilities noted.  

The first evidence of treatment for pain and cramps in the 
lower extremity was January 1971, nearly 17 years after 
discharge from service, and the first evidence of treatment 
for right hip "aches" was not until February 1996, over 
four decades after separation.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Here, the lapse of decades between 
discharge from service and onset of the disability is 
evidence against the veteran's claim.  Furthermore, although 
the veteran has a currently diagnosed right hip disability, 
there is no competent medical evidence of record linking this 
disability to the veteran's period of active service.

The Board notes that the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
right hip pain or decreased range of motion, but the veteran 
is not competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his right hip disability.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing a 
diagnosis of osteoarthritis and degenerative joint disease of 
the right hip, but there is no competent medical evidence to 
link these disabilities, which occurred many years after 
discharge from service, to the veteran's period of active 
service.  On the contrary, the VA examiner indicated in March 
2008 that the veteran's right hip disability was the result 
of his advanced age, rather than his in-service wounds.  The 
Board finds that the examiner is credible and competent to 
render such an opinion, and that the opinion is highly 
probative evidence against the veteran's claim.  Regrettably, 
the Board concludes that the veteran's claim must be denied.
With respect to the veteran's claimed right leg disability, 
the Board concludes that the preponderance of the evidence is 
also against a finding of service connection in this case.  
While the veteran's STRs reflect in-service injuries to his 
right hip and knee,  and post-service treatment records 
document episodes of occasional shin numbness, there is no 
evidence of record to indicate a disability of the right leg, 
nor is there any indication that the veteran has a diagnosed 
with a right leg disability.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
	
The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a current disability 
related to the right leg.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).   

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is no competent medical evidence showing a 
medical diagnosis of a current right leg disability.  Rather, 
the medical evidence of record shows subjective complaints of 
shin numbness or leg pain.  Pain alone is not a disability.  
Therefore, the Board concludes that the veteran's claim for 
service connection must be denied in the absence of any 
current clinical evidence confirming the presence of the 
claimed disability. 

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in November 2003 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the service 
connection claims and of the veteran's and VA's respective 
duties for obtaining evidence.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence that was needed to 
substantiate his claims for service connection, and he was 
provided with notice, via a March 2006 letter, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.
  
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded multiple VA examinations 
in conjunction with the claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

Service connection for residuals of a right hip injury is 
denied.

Service connection for a right leg disability is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


